Citation Nr: 0718170	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability to include as secondary to the service-connected 
lumbar spine disability.  

2. Entitlement to a rating higher than 20 percent for 
discogenic disease and arthritis of the lumbar spine with t 
laminectomy, partial facetectomy, and neuroforaminotomy, L2-
L4. 


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to August 1969.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2001, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In July 2003, the veteran withdrew his request for a hearing 
before the Board. 

In September 2005, the Board remanded the case for additional 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Prior to Board's consideration of the merits of the claim of 
service connection for a bilateral knee disability additional 
development is needed.  In its remand of October 2005, the 
Board requested a VA examination to determine the etiology of 
the veteran's knee disabilities.  The subsequent development 
in the form of VA examinations and medical opinions dated in 
October 2005, January 2006, April 2006, and September 2006, 
are either inconsistent and ambiguous or incomplete.  

To assess the severity of the service-connected lumbar spine 
disability, the veteran underwent VA examinations in October 
2000 and October 2005.  Neither are adequate for rating 
purposes, particularly because the clinical observations 
relevant to neurologic impairment from the lumbar spine 
disability were incomplete.  Thus, another examination is 
needed to verify the current severity of the disability in 
light of the neurologic abnormalities.  



Accordingly, the case is REMANDED for the following action:

1. On the claim of service connection for 
a bilateral knee disability to include 
secondary service connection, ensure 
content-complying VCAA notice with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate the claim and the relative 
duties of VA and the claimant to obtain 
evidence). 

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that (a) the right knee disability is due 
to the service-connected lumbar 
disability, and (b) the right and left 
knee disabilities are due to injury during 
the veteran's period of service from 
August 1966 to August 1969.  The veteran's 
file should be made available to the 
examiner for review. 

The examiner is asked to consider the 
report, dated in September 2000, of L.S., 
MD, and the VA medical examinations and 
opinions, dated in October 2005, April 
2006, and September 2006.  
 
3. Schedule the veteran for a VA 
examination to determine the neurological 
manifestations of the service-connected 
lumbar spine disability.  The veteran's 
file should be made available to the 
examiner for review.  If indicated, 
electrodiagnostic testing should be done.  
The examiner is asked to identify all 
neurological deficits and whether the 
deficits are wholly sensory or not and 
whether the neurological deficits are 
mild, moderate, moderately severe, or 
severe for the nerve affected.  The 
examiner is asked to comment on whether 
there is evidence of incapacitating 
episodes necessitating bed rest and 
treatment by a physician. 


4. After the above development has been 
completed, the claims should be 
readjudicated.  If any decision remains 
adverse to the veteran, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


